Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the Pine Plains Central School District, dated August 7, 1985, which, inter alia, after two hearings pursuant to Education Law § 3020-a, found the petitioner guilty of certain charges of misconduct, and dismissed him from his employment as a tenured teacher.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The petitioner, Bernard H. Weaver, Jr., was dismissed from his position as a tenured school teacher following two hearings pursuant to Education Law § 3020-a, upon the hearing panel’s findings that he was guilty of multiple charges of insubordination and conduct unbecoming a teacher. Specifically, the charges concerned, inter alia, his refusal to obey a directive by the district superintendent ordering him to cease and desist from residing with a 16-year-old former male student of the petitioner, who was still attending school in the district and who had left his mother’s home to reside with the petitioner over the express objections of the mother. The petitioner was also charged with encouraging and assisting the student to leave his mother’s home, including waiting outside the student’s house with a loaded gun on the night the student was to leave home.
Based on the testimony in the record, the hearing panel’s determinations were clearly supported by substantial evidence and cannot be said to have been arbitrary or capricious. We decline to substitute our judgment for that of the hearing panel and accordingly confirm the determination (see, Matter *712of Pell v Board of Educ., 34 NY2d 222; Matter of Donnelly v Carmel Cent. School Dist., 109 AD2d 796). Moreover, we do not find the imposition of the penalty of dismissal to be so shocking under the existing circumstances that it should be set aside (see, Matter of Short v Nassau County Civ. Serv. Commn., 45 NY2d 721; Matter of Pell v Board of Educ., supra; Kaczala v Board of Educ., 123 AD2d 668).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Thompson, J. P., Brown, Niehoff and Rubin, JJ., concur.